Citation Nr: 0206168	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  94-39 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a disability of the 
joints, other than the back, claimed as secondary to 
inservice Agent Orange exposure.

4.  Entitlement to service connection for a liver disability, 
claimed as secondary to inservice Agent Orange exposure.

5.  Entitlement to service connection for a skin disability, 
claimed as secondary to inservice Agent Orange exposure.

6.  Entitlement to service connection for a stomach 
disability, claimed as secondary to inservice Agent Orange 
exposure.

7.  Entitlement to a total rating based on individual 
unemployability claimed as due to service-connected 
disabilities.

8.  Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. R.C.G. and Dr. J.A.J., psychiatrists.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to March 
1968.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO), dated in March 1992, April 1995, and June 1999.



FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.

2.  The veteran was first diagnosed with a psychiatric 
disability in 1973, more than five years after his separation 
from active military service.

3.  It is not shown that the veteran is a combat veteran.

4.  The veteran does not have an acquired psychiatric 
disability that was present in service or that can be related 
to active duty; psychosis was not exhibited within the first 
postservice year and the most probative competent evidence 
does not establish the presence of PTSD.

5.  It is not shown that the diagnosed sleep apnea had its 
onset during or is causally related to service.

6.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

7.  None of the diseases presumptively associated for VA 
purposes with inservice exposure to Agent Orange has been 
diagnosed. 

8.  It is not shown that the veteran suffers from a 
disability of the joints, other than the back, that had its 
onset during service or that the claimed disability is 
causally related to service, including his exposure to Agent 
Orange.

9.  It is not shown that the veteran suffers from a liver 
disability that had its onset during service or that the 
claimed disability is causally related to service, including 
his exposure to Agent Orange.

10.  It is not shown that the veteran suffers from a skin 
disability that had its onset during service or that the 
claimed disability is causally related to service, including 
his exposure to Agent Orange.

11.  It is not shown that the veteran suffers from a stomach 
disability that had its onset during service or that the 
claimed disability is causally related to service, including 
his exposure to Agent Orange.

12.  The veteran, who retired due to a sleep disorder after 
working for many years as a auto mechanic instructor and 
vocational coordinator, is only service-connected for a left 
varicocele, which is rated as noncompensable.

13.  It is not shown that the service-connected left 
varicocele renders the veteran unemployable, or that its 
severity presents an exceptional disability picture 
warranting additional consideration on an extra-schedular 
basis.

14.  The additional evidence that has been associated with 
the file since October 1989 with regard to the veteran's 
petition to reopen his claim of entitlement to service 
connection for a back disability is not significant enough to 
warrant its consideration in order to fairly decide the 
merits of that particular claim.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, to 
include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) (1993); 
38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2001).

2.  Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).

3.  Service connection for a disability of the joints, other 
than the back, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 1991 & Supp. 2001); 38 U.S.C. § 1116(f), as added 
by § 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Public Law 107-103, 115 Stat. 976 (2001) (Dec. 
27, 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

4.  Service connection for a liver disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).

5.  Service connection for a skin disability is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

6.  Service connection for a stomach disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).

7.  The criteria for entitlement to a total rating based on 
individual unemployability, claimed as due to the service-
connected disability, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.16 (2001).

8.  The October 1989 confirmed rating decision that denied 
entitlement to service connection for a back disability is 
final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1989); currently 38 U.S.C.A. § 7105 (West 
1991 & Supp.2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

9.  None of the evidence that has been associated with the 
file since the October 1989 confirmed rating decision in 
support of the veteran's application to reopen a claim of 
entitlement to service connection for a back disability is 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
this appeal was pending, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The VCAA also contains revised notice provisions, 
and additional requirements pertaining to VA's duty to assist 
and does not require an automatic remand of a claim that was 
previously adjudicated by the Board or the RO and had become 
final.  This is true because, as it pertains to the duty to 
assist provisions, the new law specifically provides that 
"[n]othing in this section shall be construed to required 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
. . .  ."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

It is the Board's opinion that VA has already fulfilled the 
notice and duty to assist requirements as it pertains to this 
particular case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  In 
particular, it is noted that the veteran has been advised, in 
writing, of the evidence that he needs to submit in order to 
obtain the benefits he seeks on appeal.  He has also been 
afforded two opportunities to provide testimony in support of 
his appeal, and he has done so, at RO hearings that were 
conducted in March 1996 and June 2000.  The RO has also 
associated with the claims files the veteran's service 
medical records, copies of records reflecting VA and private 
medical treatment furnished to the veteran throughout the 
years, and copies of records reflecting a disability 
determination reached by an instrumentality of the 
Commonwealth of Puerto Rico in September 1993, secondary to a 
diagnosis of cervico-dorsal pain syndrome.

The RO has also scheduled the veteran for VA medical 
examinations throughout the pendency of this appeal, in order 
to clarify the nature and etiology of the claimed 
disabilities.  Additionally, the Board has obtained, and made 
part of the record, official translations of the Spanish 
documents in the record that are pertinent to the claims on 
appeal.  The veteran has not indicated that there is any 
additional evidence that is pertinent to his appeal that has 
yet to be secured.  Consequently, the Board finds that no 
additional assistance to the veteran is necessary under the 
VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand of this case would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

First Issue
Entitlement to service connection for a psychiatric 
disability, to include PTSD

The veteran's service medical records reveal that, on pre-
induction examination in June 1961, the veteran offered 
"multiple complaints," including "excessive worries and 
nervousness on occasions," and "cramps in legs at night."  
The veteran's psychiatric examination at the time was, 
however, negative.

On re-enlistment examination in March 1965, the veteran gave 
a history of frequent trouble sleeping, depression or 
excessive worry, bed wetting, and nervous trouble, and 
explained that he also felt nervous and mildly worried, but 
that this represented "no real problem."  No complaints of 
any psychiatric difficulties of inservice onset or worsening 
of any pre-service nervous condition were reported during 
service.  On separation examination in January 1968, the 
veteran again reported a history of frequent trouble 
sleeping, depression or excessive worry, bed wetting, and 
nervous trouble, in addition to frequent or terrifying 
nightmares, and explained that this had been "in the past," 
with no sequelae.

No complaints of any psychiatric difficulties were reported 
on VA medical examination in July 1968, and it was noted in 
the report that the veteran's psychiatric examination was 
negative.

The veteran filed his original claim for service connection 
for a psychiatric disability in January 1972, submitting 
statements of acquaintances and co-workers essentially 
indicating that, after his discharge from active duty, they 
had noticed that the veteran's personality had changed for 
the worse.  By rating decision dated in February 1972, the RO 
denied the veteran's claim for service connection for a 
psychiatric disability, after finding no evidence of a 
current psychiatric disability causally related to service.

On VA neuropsychiatric examination in September 1973, the 
veteran said that he had felt nervous during service but had 
not been allowed to see the psychiatrist, as he was menaced 
with dismissal from the service if he offered any nervous 
complaints.  It was noted that the veteran had four years of 
college education and had been working since 1972 as a 
teacher, but that he had been having problems in the 
classroom lately and was aware that he was gradually losing 
control of his emotions.  It was further noted that the 
veteran had had problems since his boyhood with his mother, 
with whom he still lived and who was at times very critical, 
and that he had at times reacted in a similar defensive 
attitude.  The veteran realized that he needed to get married 
and get out of his mother's home.  The examiner noted no 
active psychotic manifestations, and opined that it appeared 
that the veteran had been functioning under restrained inner 
tensions, was concerned about the hostility of his mother, 
and had focused his attention on genitourinary somatizations.  
Anxiety reaction, with some genitourinary somatization, was 
diagnosed.

In an October 1973 rating decision, the prior denial of 
service connection was confirmed.

Private and VA medical records produced in 1976 and 1977 show 
diagnoses of anxiety and depressive reaction, and a December 
1981 private medical record reveals a history of a "change 
in his personalities" since a few months ago, and a 
diagnosis of severe depression, rule out psychosis.

A VA discharge summary dated in April 1982 reflects a 44-day 
admission for a dysthymic disorder, while another VA 
discharge summary, dated in July 1982, reflects another 44-
day admission for the same disorder.  This later summary 
shows that the veteran was admitted after he attempted to 
commit suicide by cutting himself in his chest, and that he 
spoke freely about his current difficulties, explaining that 
his co-workers and students were trying to make life 
miserable for him.  It was noted that the veteran was 
"having serious difficulties in holding [his] 
job/teaching."

A VA discharge summary dated in July 1983 reflects a 36-day 
admission for a dysthymic disorder, with a comment from a 
physician to the effect that the veteran suffered from 
insomnia, low self esteem, depressed feelings, and anorexia.

According to a VA mental health clinic record dated in 
September 1983, the veteran, who was "a case of chronic 
depression" and had been under ambulatory treatment since 
June 1983, lived with his parents and his sister, "who is a 
mental case."  The veteran suffered from sleeping problems, 
nightmares, depression, low self esteem, and anorexia.

A June 1984 statement from a private psychiatrist shows a 
diagnosis of dysthymic disorder, rule out schizophreniform 
disorder, and reveals complaints of nightmares and problems 
at school and home.

A July 1986 VA "medical certificate" shows a diagnosis of 
unspecified mental disorder, not psychotic, while a December 
1987 statement from a private physician indicates that the 
veteran had been suffering from severe depression "[s]ince 
1981."

A May 1987 private physician's statement reveals that the 
veteran had been suffering from severe depression, rule out 
psychosis, "[s]ince 1981."

According to a July 1988 VA mental health clinic record, the 
veteran referred a five-year history of depression due to 
problems with other people at work and at the community 
(specifically, his neighbors).  A depressive mood disorder 
was diagnosed.

Another VA mental health clinic record, also dated in July 
1988, reveals that the veteran had requested hospitalization 
due to his problems with his neighbors, that he had a case in 
court due to peace disturbance, and that he also reported 
problems at his present job as an occupational therapist.  It 
was noted that the veteran verbalized that due to these 
reasons he was depressed, and that he wanted to be 
hospitalized because he wanted to get out of his home.  He 
was informed that there was no need for him to be 
hospitalized, and admission was accordingly denied.

In March 1989, the RO confirmed the prior denial of service 
connection.  Two months later, the veteran amended his 
service connection claim to include PTSD due to "Vietnam 
service."

According to a May 1989 VA outpatient medical record, the 
veteran said that for the last year he had been sleeping too 
much during the day, that he was divorced and lived alone, 
and that he had poor relationships with both his mother and 
his ex-wife.  He also reported a problem with a secretary at 
work.  The VA examiner noted that the veteran presented ideas 
of reference ("feels rejected easily"), and that he 
occasionally had heard his name called.  The assessment was 
rule out paranoid personality disorder, "pending re-eval for 
appeal at VAH."

On consultation in June 1989, the veteran complained of 
having problems with alcoholic neighbors who were disruptive 
at night.  The assessment was listed as paranoid disorder 
with a structured delusion of persecution.

A July 1989 VA outpatient medical record reveals complaints 
of "a lot of tension at work," and the examiner's opinion 
that the veteran, who was "still dealing [with his] divorce 
from [his] wife and separation anxiety" difficulties, was 
"[i]n need to develop better situational coping skills."

A VA discharge summary dated in August 1989 reflects a 27-day 
admission due to multiple somatic complaints, and complaints 
of insomnia and feelings of rejection from relatives and co-
workers.  The Axis I and II diagnoses were of a dysthymic 
disorder and dependent personality traits, respectively.

The veteran's claim for service connection for a psychiatric 
disability, to include PTSD, was denied by the RO in an 
October 1989 confirmed rating decision.

A November 1989 VA outpatient medical record reveals 
complaints of financial and family problems.  The veteran 
said that he had been dreaming about his father, who had died 
three years ago, and that he argued frequently with his 
mother, whom he visited twice a week.  He was found to be in 
a depressed mood and to have a constricted affect.  There 
were no hallucinations or suicidal/homicidal ideations.

VA outpatient medical records dated in December 1989, and 
between February and April 1990, reveal complaints of a 
problem with his brother, which made the veteran feel bad, 
complaints of problems with his neighbors, depression over 
the fact that he was not promoted in his job, complaints of 
difficulties with a girlfriend (who did not want to get 
married to him), and complaints of financial difficulties 
secondary to the damage caused on the Island by Hurricane 
Hugo.  The April 1990 record also reveals that the veteran 
"presents ideas of reference (neighbor talks about him) 
[and] ideas of persecution (neighbor against him wanting to 
get him out of the house)."

According to an August 1990 VA outpatient medical record, the 
veteran's symptoms, for which he was hospitalized a year 
before, had disappeared, and he now complained "of other 
symptoms that are related to his view of life (religion, 
interpersonal relations) and personality style that cause him 
concern."  A dysthymic disorder, with paranoid personality 
traits, was diagnosed.

In April 1991, the RO confirmed the prior denials of the 
veteran's claim for service connection for a psychiatric 
disability.  In September of the same year, the RO received a 
written request from the veteran to be "evaluated for my 
nervous condition [of] PTSD due [to the fact] that said 
condition was incurred [during] service in Viet Nam."  The 
veteran had just been discharged from a 21-day VA psychiatric 
admission for depression in August.  The discharge summary 
from that admission reveals that the veteran was admitted 
with complaints of poor control of self, agitation, 
sleepiness, and problems with his neighbors.

The RO confirmed its prior denial of the veteran's claim for 
service connection for a psychiatric disability including 
PTSD in March 1992, and the veteran appealed this decision to 
the Board.

An August 1992 VA discharge summary reflects a 27-day 
admission for atypical depression, not otherwise specified, 
and dysthymia.  The veteran reported marital problems and 
problems with his neighbors and father-in-law.  It was noted 
that a private study had been interpreted as compatible with 
narcolepsy.

In his October 1992 Substantive Appeal, the veteran addressed 
for the first time his claimed PTSD-related stressors, 
indicating that he was "always thinking and having war 
episodes," that sometimes he dreamed that he was in a battle 
and had nightmares, that once he woke up, he would be afraid 
and very nervous, and that seeing [presumably in his dreams] 
"fire and the death of innocent people" caused him a lot of 
pain and affected his nerves terribly.  He also reported 
nightmares of people running over to him asking for help, and 
seeing booby traps and holes made by the enemy from which he 
could not escape.  He also indicated that these nightmares 
were driving him crazy and affecting his daily life, as he 
got aggressive and reacted very nervously to different 
situations.  He reported auditory hallucinations, and said 
that sometimes he would walk around his house holding a knife 
looking for an enemy that was not there.

According to an October 1992 private psychiatric evaluation 
report signed by Dr. R.C.G., the veteran reported instrusive 
memories and episodic nightmares of his combat experiences in 
Vietnam.  It was noted that the veteran had had several VA 
admissions due to aggresiveness and persecutory ideas related 
to his experiences in Vietnam, and that he currently worked 
as a vocational coordinator with disabled students.  It was 
further noted that the veteran appeared to suffer from 
narcolepsy and periods of disorientation, and that he had 
difficulties with his interpersonal relationships with 
relatives and neighbors.  PTSD, rule out a schizoaffective 
disorder, was the Axis I diagnosis, while narcolepsy was the 
Axis II diagnosis.

In a statement received at the RO in February 1993, the 
veteran indicated that he served in Vietnam as a mechanic and 
truck driver; that his company repelled  mortar and machinery 
gun attacks by the enemy; that he saw tanks and a truck 
explode after hitting land mines; that he saw body parts 
scattered and in body bags; that he saw "fire attacks by 
other infantry companies against villages where many people 
pleaded and [surr]endered but ... got all killed;" that he 
felt fear on many occasions; and that, to this date, he 
suffered from panic episodes and recollections of his Vietnam 
experiences.

Service records obtained in April 1993 reveal that the 
veteran received several medals/awards, including the Vietnam 
Campaign Medal and the Vietnam Service Medal.  The 
medals/awards do not include those showing combat service 
(such as the Combat Infantryman Badge).

On VA mental disorders examination in May 1995, it was noted 
that the veteran had had several hospitalizations in the 
past, with diagnoses of major depression, not otherwise 
specified (NOS).  The veteran stated that he was currently 
working as a vocational coordinator and that he was not 
undergoing any psychiatric treatment.  He had one more year 
towards retirement, and he was looking forward to it.  He 
indicated that he slept a great deal and related well to 
others, but that sometimes he felt depressed.  The 
examination was essentially negative, with no real depressive 
signs detected, preserved judgment, and no evidence of 
delusions, hallucinations, or looseness of association.  
Depression, NOS, by history was diagnosed.

A VA general medical examination of the same date revealed a 
history of "depression since 1975," complaints of auditory 
hallucinations and a "neuropsychiatric condition," and a 
diagnosis of "[p]sychiatric problems."

At a March 1996 RO hearing, the veteran stated that he had 
wanted to leave the military while serving in Vietnam because 
of the pressures they had in the company "from soldiers that 
did things I wasn't accustomed to," and because of the fear 
that the enemy would attack them at any moment.  Regarding 
specific stressors, the veteran said that he witnessed a fire 
in a village, with people rushing out and screaming, which 
made him experience a terrible panic.  He also said that he 
witnessed on one occasion an attack on huts where Vietnamese 
people lived, that he saw demolished and disabled tanks 
waiting to be towed, that his knowing that the enemy was 
nearby and could attack at any moment was very traumatic, and 
that his company was actually attacked once, in the Bien Hoa 
area, sometime between June and December of 1966.  There were 
no casualties or wounded soldiers, however.  The veteran also 
mentioned the area of "Thansonnut" as the area where a 
convoy he was part of was attacked, sometime between January 
and March 1997.  Again, he said that there were no casualties 
or wounded soldiers.

At the above hearing, Dr. R.C.G., a private psychiatrist, 
stated that he had been medicating the veteran to treat his 
problems with hypersomnolence and insomnia, and that he had 
rendered diagnoses of PTSD and schizo-affective process, with 
psychotic features.  He explained that he believed that the 
veteran was going through a mood process, but that he did not 
rule out the PTSD because he felt that the veteran had 
symptoms of PTSD such as memories, nightmares and [related] 
"thoughts."  Dr. R.C.G. indicated that he had treated the 
veteran for his psychiatric difficulties since 1992, but that 
the veteran had only come to his office sporadically since 
that time.

According to an April 1996 VA outpatient medical record, the 
veteran complained of living in a "disorganized way," and 
said that he talked and argued with himself, and that he was 
unable to solve his problems.  The veteran reported having 
problems at work, and said that he felt that others didn't 
want him to progress or be a leader, that he had almost come 
to blows with a co-worker, and that he feared a 
"dishonorable discharge" from his job.  The veteran said 
that he felt lonely and distrustful of talking about his 
"intimate things."  A major depressive disorder, with 
psychotic features, and a paranoid personality disorder, were 
diagnosed.

A VA discharge summary dated in May 1996 reveals that the 
veteran was hospitalized for 28 days with a diagnosis of 
major depression with psychotic features.  It was noted that 
the veteran lived alone and that he felt that he had been 
depressed for several months, with ideas of loneliness, 
falling asleep in his job, and hearing voices talking bad 
about him.  He had been referred for admission due to active 
hallucinations and ideas of reference.

The veteran underwent a VA psychiatric examination by a board 
of two psychiatrists in February 1997.  The psychiatrists 
indicated in the report, at the outset, that, after a review 
of all the evidence in the veteran's claims folders, they had 
interviewed the veteran alone.  They pointed out that the 
service medical records showed a history of trouble sleeping 
and nervousness preceding service and that, "[a]t no point 
in these service medical records there is evidence of 
treatment or any specific diagnosis, only that the veteran 
complained of these problems," which he had suffered from 
"before he [had] even entered into military service."  It 
was not until 1973, they said, that the veteran underwent his 
first psychiatric evaluation, at which time he was diagnosed 
with anxiety reaction with some genitourinary somatization.  
It was further noted that the veteran had based his original 
claim for service connection for a psychiatric disability 
"in terms of his neuropsychiatric condition as being 
secondary to his urologic condition."  He was thereafter 
hospitalized in 1982, for the first time according to the 
evidence of record, with a final diagnosis of a dysthymic 
disorder and complaints mostly related to working situations.  
Subsequent hospitalizations had also been due to the 
veteran's diagnosis of depression.

The report of the above board examination further reveals 
that, when asked to describe his condition, the veteran said 
that he had been divorced since 1994, that he was about to 
retire from his job as a vocational coordinator, that he had 
a sister who had a neuropsychiatric condition and was living 
with him, and that he had nightmares of things that had never 
happened, such as a family member being killed.  The veteran 
said that he would sometimes fall asleep at work, even during 
meetings, and reported irritability and having poor control, 
because of the way he felt depressed.  It was noted that the 
content of the veteran's responses dealt with chronic 
depressive feelings and feelings of worthlessness, and that 
the veteran had low self esteem and a diminished level of 
energy and tolerance towards others.  His sleep was affected 
because of the nightmares, which he described as premonitory.  
The veteran was somewhat isolated and withdrawn, but there 
were no overt delusions, hallucinations, or active suicidal 
or homicidal thoughts.  His affect was adequate to the 
emotional content, the mood was depressed, and he was 
oriented in the three spheres.  Dysthymia and hypersomnia, 
related to a known organic factor (sleep apnea), were the 
Axis I diagnoses, and "[s]ome passive dependent personality 
features" was the Axis II diagnosis.  Additionally, the Axis 
IV diagnosis was listed as psychosocial stressors, mostly 
interpersonal problems, and work-related problems.

A March 1998 statement from a private neurologist confirms 
the diagnosis of depression, by history.

The RO received in April 1998 an undated psychiatric 
evaluation report subscribed by Dr. R.M.B., a private 
psychiatrist, who stated that the veteran complained of low 
self-esteem, feelings of being rejected by his own family, 
and feelings of being persecuted by the enemy.  The veteran 
also reported recollections and nightmares of traumatic 
scenes he witnessed in Vietnam, and crying episodes.  Dr. 
R.M.B. diagnosed PTSD and explained that the veteran was in 
combat in Vietnam and that he re-lived those experiences 
constantly and frequently during both psychotic periods and 
periods of depression. 

In June 2000, the veteran again provided testimony before an 
RO hearing officer in support of his claim for service 
connection for a psychiatric disability, to include PTSD.  
Dr. J.A.J., another private psychiatrist, testified on behalf 
of the veteran as well.  Specifically, he stated that he 
reviewed the record and interviewed the veteran on two 
occasions, that the veteran had had manifestations of 
depression since his service in Vietnam, and that the veteran 
currently showed manifestations of PTSD, continuously 
reliving his traumatic experiences during the Vietnam War.  
His living so close to Camp Santiago, a U.S. military camp in 
Salinas, Puerto Rico, frequently exposed him to truck 
convoys, which brought upon flashbacks of an incident in 
which the veteran had seen a truck being blown up by a mine, 
as well as other incidents in which he saw entire villages 
being burned down.  Flashbacks were also caused by people's 
use of firecrackers and sparklers during Christmas-time, and 
by helicopters hovering over his house.  The veteran also 
suffered from ideas of reference and ideas of being 
persecuted.  Dr. J.A.J. explained the lack of specific 
traumatic stressors in the veteran's case by indicating that 
it was typical in PTSD patients not to want to talk about 
their stressors, and said that he felt that the veteran 
suffered from PTSD due to his experiences in Vietnam.

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Service connection may also be granted, on a presumptive 
basis, for psychosis, even if not diagnosed during service, 
if it is shown to be manifested to a degree of at least 10 
percent within the one-year period immediately following a 
veteran's separation from active military service.  See 
38 C.F.R. §§ 3.307(a), 3.309(a) (2001).

PTSD was specifically added to VA service connection 
regulations in 1993, when subsection f was added to Section 
3.304 of Title 38 of the United States Code of Federal 
Regulations (the C.F.R.).  That first version of § 3.304(f) 
read, in the pertinent part, as follows:

Service connection for [PTSD] requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred; and 
a link, established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor. If the 
claimed inservice stressor is related to 
combat, service department evidence that 
the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (1993).

The above regulation was amended in 1999, to conform with the 
holding in the case of Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The amended regulation was made effective March 7, 
1997, the date of the Cohen decision, and it now reads, in 
the pertinent part, as follows:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with [the criteria set 
forth in the current (fourth) edition of 
the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental 
Disorders (the DSM-IV)]; a link, 
established by medical evidence, between 
current symptoms and an inservice 
stressor; and credible supporting 
evidence that the claimed inservice 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
inservice stressor.

38 C.F.R. § 3.304(f) (2001).

Other than by requiring that every PTSD diagnosis conform to 
the criteria set forth in the DSM-IV, the current version of 
§ 3.304(f) is essentially the same as the older version, as 
they both require a diagnosis of PTSD, verifiable inservice 
stressors, and a link between the claimed stressors and the 
diagnosis of PTSD.  Therefore, no further differentiation 
will be made in this case between both versions of the same 
regulation.

First, it is noted that the veteran's service records do not 
support the veteran's allegation of being a combat veteran.  
As discussed earlier, none of the awards received by the 
veteran for his military service denote combat, and the only 
evidence suggesting combat service consists of the veteran's 
own statements to that effect, which were for the first time 
entered in the record in 1992, more than 24 years after 
service, and remain unverified.  It is the Board's position 
that it is not necessary to attempt to verify these claimed 
stressors because, as explained in the following paragraphs, 
the medical opinions that have greater probative weight in 
this case indicate that a diagnosis of PTSD is not warranted, 
and that the veteran actually suffers from 
depression/dysthymia.

The record shows that the veteran entered service already 
with a history of nervousness and sleeping problems.  No 
psychiatric difficulties were ever reported during service, 
no psychiatric treatment was ever afforded to the veteran 
during service, and no psychiatric disability was ever 
diagnosed during service, nor within the one-year period 
immediately following the veteran's separation from active 
military service in March 1968.  The veteran's first 
psychiatric diagnosis (of an anxiety reaction) was rendered 
in 1973, approximately five years after his separation from 
active military service, and the treatment afforded on 
multiple occasions during the following years was mostly for 
depression and a dysthymic disorder, which were continuously 
described as secondary to the veteran's difficulties at home 
(with his wife, mother, sister, brother, and neighbors) and 
at work, and at some point in time secondary to financial 
difficulties.  It wasn't until October 1992, when more than 
24 years had elapsed after the veteran's separation from 
active military service, that the first diagnosis of PTSD was 
rendered in this case and the first statements regarding the 
alleged stressors were submitted by the veteran.

Three private psychiatrists (Dr. R.C.G., in his October 1992 
psychiatric evaluation report and at the March 1996 RO 
hearing; Dr. R.M.B., in the psychiatric evaluation report 
received at the RO in April 1998; and Dr. J.A.J., at the June 
2000 RO hearing) have diagnosed PTSD and have expressed 
opinions linking said diagnosis to the claimed inservice 
stressors.  The first two doctors referred to stressors the 
veteran experienced as a combat veteran, whereas the record 
does not reflect that the veteran participated in combat.  
Dr. J.A.J. indicated that while the veteran did not have 
specific stressors, this was typical in PTSD patients not to 
want to talk about their stressors.  Meanwhile the majority 
of the clinical records suggest that the veteran has other 
psychiatric disability, including diagnoses of depression and 
dysthymia by VA psychiatrists who examined the veteran in May 
1995 and February 1997.  Moreover, as discussed earlier, the 
examination of February 1997 was performed by a board of two 
VA psychiatrists after a thorough review of the evidence of 
record.  Their report clearly explains the basis for their 
opinion that dysthymia is the appropriate diagnosis and that 
psychosocial stressors (interpersonal and work-related 
problems) are the actual culprits of the veteran's diagnosed 
psychiatric disability.

The Board finds the VA psychiatrists' medical opinions to be 
more probative than the opinions rendered by the private 
psychiatrists in this case, inasmuch as the rationale offered 
by the VA psychiatrists is not only more persuasive but finds 
ample support in the evidentiary record.  Moreover, there is 
no support for finding that the postservice diagnoses of 
psychiatric disability owe their etiology to service.  Thus, 
while the veteran has been diagnosed throughout the years 
with various psychiatric disabilities, it is not shown that 
psychiatric disability had its onset during or is causally 
related to service.

In view of the above, the Board concludes that service 
connection for a psychiatric disability, to include PTSD, is 
not warranted.


Second Issue
Entitlement to service connection for sleep apnea

As discussed earlier in this decision, the service medical 
records reveal a history of sleeping problems, even before 
service.  An actual diagnosis of sleep apnea, however, was 
not rendered during service or at the time of separation in 
1968.

The VA examination reports of July 1968 and September 1973 
show no complaints or diagnosis of sleep apnea or any other 
sleep-related disorder or disability.

According to a May 1989 VA outpatient medical record, the 
veteran stated that he had been sleeping too much during the 
day for the past year.  It was noted that the veteran 
complained of insomnia and falling asleep during the day, and 
that "we'll try [with] a neuroleptic and see the response."  
No pertinent diagnosis was rendered.

In December 1989, the veteran complained to a VA physician 
that he was only able to sleep four to six hours per night.  
The assessment was listed as "inability to sleep all 
night."

A September 1993 VA discharge summary reflects a five-day 
admission for a sleep disorder during the Rapid Eye Movement 
(REM) sleep phase, and behavior and nocturnal myoclonus.  
This record indicates that the veteran stated that had been 
having sleeping problems since approximately two years ago.  
The veteran reported that he woke up during the night 
frequently and that, during the day, he would fall asleep 
without control.  On both general and neurological 
examinations, the veteran did not present any objective 
findings, and he was admitted to the VA hospital with a 
diagnosis of sleep apnea.  An EKG was negative, and no 
metabolic abnormalities were found.  A polysomnogram study 
was performed, and it showed "REM Behavior."

VA notes also dated in September 1993 reveal that the veteran 
had been having problems initiating sleep for about six to 
seven years, as well as hypersomnolence during the day for 
the past two years.  It was noted that a polysomnogram, while 
inconclusive, had showed a nocturnal sleep efficiency of only 
27 percent, which was interpreted as being compatible with a 
disorder of initiating sleep rather than with narcolepsy.  It 
was also indicated that the polysomnogram showed no evidence 
of apnea, as "the apnea index is not significant" (quoted 
from the actual report, of the same date).
 
In an August 1994 statement, Dr. A.A.R., a private 
neurologist, indicated that the veteran had a sleep disorder, 
which had been categorized as narcolepsy and sleep apnea, and 
that the veteran needed an extensive evaluation to establish 
a definitive diagnosis and schedule proper treatment.

In a January 1995 statement, Dr. L.P.S., a private 
neurologist, certified that the veteran suffered from a sleep 
disorder that was kept in control with medication.

According to a May 1995 VA miscellaneous neurological 
examination report, the veteran had a history of "Nocturnal 
Behavior Disturbance during REM and sleep apnea," and 
currently complained of ongoing sleep problems, being unable 
to sleep at night, and then falling asleep several times 
during the day.  The veteran stated that, due to his tendency 
to fall asleep, he had had two car accidents while driving.  
The examination was essentially negative, and the diagnosis 
was listed as "[n]octurnal behavior disturbance during REM 
with sleep apnea and nocturnal myoclonus corroborated by 
polysomnogram."

The VA general medical examination of the same date reveals 
complaints of "sleep disturbances, apnea," and diagnoses of 
narcolepsy and sleep apnea.

According to a March 1996 VA discharge summary, an overnight 
sleep study confirmed the diagnosis of obstructive sleep 
apnea.

The May 1996 VA discharge summary to which reference was made 
earlier in this decision reveals complaints and Axis III 
diagnoses of sleep myoclonus and sleep obstructive apnea.

The February 1997 VA board of psychiatrists examination 
report reveals an Axis I diagnosis of "[h]ypersomnia related 
to a known organic factor (sleep apnea)."

In a March 1998 statement, Dr. A.A.R. stated that he had been 
treating the veteran since 1994 for excessive sleepiness, 
that the veteran had said that his problems falling asleep 
during the day dated back to 1975, that the veteran had had 
two motor vehicle accidents due to his sleeping problem, and 
that he had a diagnosis of a sleep disorder, most likely 
narcolepsy, with sleep apnea.

A VA document dated in April 1999 certifies that the veteran 
has been under treatment by VA since 1986 for several medical 
conditions, to include sleep apnea.

As discussed above, the claimed condition of sleep apnea was 
first diagnosed in 1993, approximately 25 years after 
service, and the earliest year when the veteran has said that 
he started having related problems was 1975, although he 
initially had provided more recent onset dates of 1991 and 
1986 (on two different occasions in September 1993).  More 
importantly, there is no competent evidence in the files 
showing that there is the claimed nexus between this 
disability and service.  In short, it is not shown that the 
diagnosed sleep apnea had its onset during or is causally 
related to service.

In view of the above finding, the Board concludes that 
service connection for sleep apnea is not warranted.

Third, Fourth, Fifth, and Sixth Issues
Entitlement to service connection for a disability of the 
joints, other than the back, and disabilities of the liver, 
skin, and stomach,
all claimed as secondary to inservice Agent Orange exposure

In addition to the above cited provisions addressing claims 
for service connection for a disability on a direct basis, VA 
regulation provides for the granting of service connection 
for certain diseases that VA has recognized as presumptively 
associated with exposure to herbicide agents such as Agent 
Orange in veterans who served in the Republic of Vietnam 
during the Vietnam era, within certain parameters, even if 
there is no record of such disease during service.  See 
38 C.F.R. § 3.307(a)(6), 3.309(e) (2001).  The diseases 
currently recognized as such are the following: 

Chloracne or other acneform disease 
consistent with chloracne
Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset 
diabetes)
Hodgkin's disease
Multiple myeloma
Non-Hodgkin's lymphoma
Acute and subacute peripheral neuropathy
Porphyria cutanea tarda
Prostate cancer
Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea)
Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) 

38 C.F.R. § 3.309(e) (2001).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.   38 C.F.R. 
§ 3.307(a)(6)(ii) (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Public Law 107-103, 115 Stat. 976 (2001) (Dec. 27, 
2001).  

At the outset, it is noted that the veteran's service records 
confirm active service in the Republic of Vietnam during the 
Vietnam era.  Therefore, exposure to Agent Orange during the 
veteran's tour of duty in Vietnam is conceded. 

The service medical records show a history of left knee pain, 
with "no apparent cause," on pre-induction medical 
examination in June 1961, and no evidence of any problems 
with the veteran's joints, liver, skin, and stomach during 
service.  In his report of medical history for separation 
purposes of January 1968, the veteran denied having problems 
with arthritis, rheumatism, a painful or "trick" shoulder 
or elbow, a "trick" or locked knee, foot trouble, neuritis, 
history of broken bones, a bone, joint, or other deformity, 
stomach, liver, or intestinal trouble, and skin diseases.

On VA medical examination in September 1973, there were "no 
abnormal findings" in the veteran's musculoskeletal system, 
"no skin diseases" noted, and no palpable organs or masses 
in the digestive system area.

On VA Agent Orange medical examination in September 1984, it 
was noted that neither the veteran's liver nor his spleen 
could be palpated because the veteran was "very obese."  It 
was also noted that the extremities had no varices and normal 
ranges of motion, and that there was dermatitis on the hands 
and forearms.

According to a July 1989 VA medical record, the veteran, who 
"denied [any history] of physical illness before," was 
complaining of psychiatric problems and denied adult 
illnesses "except for back pain," as well as any injuries 
in the past.  Regarding his gastrointestinal area, the 
veteran stated that he had suffered from constipation, but 
was at the present time suffering from diarrhea, fecal 
incontinence, flatulence, and a past episode of melena.  
There was no history of anemia or bleeding, or adenopathy, 
and the only complaints pertaining to his musculoskeletal 
system were of cervical and lumbar pain.  The abdomen was 
symmetric to inspection, soft, and depressible, with no 
hepatomegaly, splenomegaly, masses, or ascites, and only mild 
right upper quadrant tenderness.  The extremities showed no 
clubbing or cyanosis, and both legs had dry and discolored 
skin, but no evidence of edema or tenderness.  Diarrhea was 
the only pertinent diagnosis listed.

X-Rays of the veteran's wrists, hands, and right ankle 
obtained at a private medical facility in January 1991 were 
interpreted as revealing no fracture, dislocation, or other 
significant bony abnormality. An X-Ray of the cervical spine 
obtained at the same time revealed slight levoscoliosis and 
straightening of the cervical spine, which were noted to 
possibly be secondary to a muscular spasm.

Private medical records dated in February 1991 reveal that 
the veteran suffered cervical and head trauma after falling 
on the floor and hitting the back of the head.

Private nerve conduction studies conducted in March 1991 
revealed evidence of right carpal tunnel syndrome and the 
same disability, in the early stages, in the left hand.

A March 1992 private medical record reveals diagnoses of 
cervical whiplash, right hand sprain, and blunt chest trauma, 
secondary to a motor vehicle accident.

A June 1992 private medical record reveals complaints of 
right hand and right foot pain, secondary to the above 
mentioned injury of March of the same year.  X-Ray reports 
also dated in June 1992 reveal evidence of degenerative 
changes at the tarsal bones, with no fracture or 
dislocations, and cervical straightening and moderate 
cervical spondylosis.  Also, a June 1992 private physician's 
report reveals a diagnosis of carpal tunnel syndrome.

In August 1993, the Puerto Rico Industrial Commission found 
the veteran 10 percent disabled due to a diagnosis of 
cervico-dorsal pain syndrome.

In a September 1994 statement, Dr. M.F.A.C., a private 
urologist, stated that the veteran was complaining of skin 
lesions on his thorax and arms of unknown origin.  No 
diagnosis was rendered.

On VA general medical examination in May 1995, histories of 
"liver disease with unknown diagnosis two years ago" and 
"[s]kin lesion after insect bite since 1970" were reported.  
As to current complaints, the veteran reported hyperacidity, 
cramps in the legs and hands, and pain in the neck.  On 
examination, there was normal gait, and the veteran was 
described as obese, with a bodyweight of 245 lbs. at a height 
of only 67 inches.  The skin had hyperchromic spots on 
different body areas, as well as old scars of insect bites.  
The abdomen was described as "globose," soft, non-tender, 
and depressible, with no palpable masses or visceromegaly.  
Regarding the veteran's musculoskeletal system, cervical 
spondylosis at C6-7, and degenerative joint disease (DJD) of 
the spine, were diagnosed, with an otherwise normal 
musculoskeletal function.  The diagnoses included cervical 
spondylosis, DJD, and exogenous obesity.

A July 1995 VA outpatient medical record shows complaints of 
right arm weakness for the past month, and findings of 
decreased grip strength presumably in that upper extremity.

Records from the Puerto Rico State Insurance Fund dated in 
June 1996 show that the veteran sprained his right ankle 
after taking a bad step at the backyard of a school.  This 
aggravated a phlebitis condition that the veteran had in his 
right lower extremity.  X-Rays of the veteran's right ankle 
obtained three months later showed some soft tissue swelling 
and "findings ... consistent with the clinical diagnosis of a 
right ankle sprain," but no evidence of fracture.

A private medical record dated in January 2001 indicates that 
the veteran was doing well and that his left foot had a full 
range of motion, no pain, and no swelling.

The record confirms that the veteran served in the Republic 
of Vietnam during the Vietnam era.  However, none of the 
diseases presumptively associated for VA purposes with 
inservice exposure to Agent Orange has ever been diagnosed.  
Therefore, presumptive service connection based on an Agent 
Orange-related disease is not warranted.

No disabilities of the joints, liver, skin, or stomach were 
ever diagnosed during service.  There have been problems with 
certain joints of the veteran's musculoskeletal system noted 
throughout the years (such as the diagnoses of carpal tunnel 
syndrome and slight levoscoliosis and straightening of the 
cervical spine that were rendered in 1991), but these have 
only represented medical conditions initially noted many 
years after the veteran's separation from active military 
service in 1968.  Also, there is no competent medical 
evidence in the record demonstrating the existence of a 
nexus, or causal relationship, between these disabilities of 
post-service onset and service, including as due to Agent 
Orange exposure.

Regarding the veteran's liver, it is noted that the veteran 
said, in May 1995, that he had been diagnosed with some type 
of liver disease two years before.  The record is, however, 
devoid of any such evidence, and there is not even a 
suggestion, in the abundant post-service VA and private 
medical records that comprise the veteran's files, which 
include several reports of medical examinations, of any 
medical treatment for a liver disease.  There is also no 
competent evidence in the files showing the current 
manifestation of disabilities of the skin and stomach, and no 
competent evidence demonstrating the existence of a nexus, or 
causal relationship, between these claimed disabilities and 
service, including as due to Agent Orange exposure.

In sum it is not shown that the veteran suffers from 
disabilities of the joints, liver, skin, or stomach, that had 
their onset during service or were causally related to 
service.  In view of this finding, the Board concludes that 
service connection for a disability of the joints, other than 
the back, and service connection for disabilities of the 
liver, skin, or stomach, is not warranted.

Seventh Issue
Entitlement to a total rating based on individual 
unemployability,
claimed as due to service-connected disabilities

Total disability ratings for compensation purposes may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2001).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2001).

If the schedular ratings assigned for the service-connected 
disabilities do not meet the percentage requirements under 
§ 4.16(a), but the veteran is found to be unemployable by 
reason of service-connected disabilities, the rating board 
may refer the case to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  38 C.F.R. 
§ 4.16(b) (2001).

VA regulation authorizes the Director of the Compensation and 
Pension Service to approve extra-schedular evaluations that 
are commensurate with the average earning capacity impairment 
due exclusively to a service-connected disability, or 
disabilities.  An extra-schedular evaluation will be 
authorized when it is found that a particular case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that renders impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2001).

In this case, the veteran filed his claim for a total rating 
based on individual unemployability due to service-connected 
disabilities in March 1998, claiming that he was 
"unemployable due to my s[ervice-]c[onnected] condition."  
In support of his claim, he submitted two statements from 
former employers and a medical statement from Dr. A.A.R., a 
private neurologist, all dated in March 1998.

In one of the two lay statements, the director of the Antonio 
Luchetti Vocational School in Guayama, Puerto Rico, certified 
that the veteran had been a car mechanic instructor in that 
school, from which he had to retire due to his health 
condition that caused him to fall asleep while driving.  In 
the second statement, the director of a technological 
institute in Guayama, Puerto Rico, certified that the veteran 
worked at that institute as a vocational coordinator between 
August 1995 and December 1997, that he fell asleep while 
working, which affected his work, and that the veteran had 
had motor vehicle accidents due to his nervous condition.

In his March 1998 statement, Dr. A.A.R. indicated that he had 
been treating the veteran since 1994, that the symptoms that 
he presented then, and still continued to present, were 
excessive sleep, as he fell asleep even driving his car and 
sitting in a chair, and that he then woke up "with his 
breathing gone (sleep apnea)."  The veteran had told Dr. 
A.A.R. that he had had these symptoms since 1975.  Dr. A.A.R. 
offered diagnoses of a sleep disorder, probably narcolepsy, 
with sleep apnea, depression, by history, and deep-vein 
thrombophlebitis, also by history.  He also offered the 
following opinion/recommendation:

I think that this patient has a 
significant health disorder that keeps 
him from functioning normally in his job, 
in which he has to drive a lot.  In 
addition, the depression associated with 
his sleep disorder complicates things 
even more.

I have recommended to [the veteran] that 
he retire from his job.  That he try to 
avoid driving cars or performing 
activities that demand that he be 
attentive or dependent or what he is 
doing.

In his psychiatric report of April 1998, Dr. R.M.B. indicated 
that the veteran was a retired professor who had worked for 
31 years for the Puerto Rico Department of Education.

The record shows that the veteran is only service-connected 
for a left varicocele, and that this disability is rated as 
noncompensable.  The record further shows no evidence of 
actual worsening of the service-connected left varicocele, 
and it is noted in this regard that, on VA urologic 
examination in July 1995, the veteran's scrotum and testicles 
were described as normal.

Insofar as the single service-connected disability in this 
case does not meet the minimum rating criteria required by 
§ 4.16(a), the veteran's claim for a total rating based on 
individual unemployability fails, on a schedular basis.  It 
must still be determined, however, whether the left 
varicocele presents an exceptional disability picture that 
renders the veteran unemployable and warrants referral of the 
case to the Director of the Compensation and Pension Service 
for extra-schedular consideration.  It does not.  The record 
clearly shows that the veteran's difficulties at work 
throughout the years were due to his sleep-related disability 
and his psychiatric disability, none of which is service-
connected.  During his working years, the veteran had several 
psychiatric admissions that interfered with his work, but, 
again, he is not service-connected for a psychiatric 
disability.  His sleep-related disability did interfere with 
the quality of his work as well but, once again, this is not 
a service-connected disability.

Thus, the Board finds that it is not shown that the service-
connected left varicocele renders the veteran unemployable, 
and that the case does not present an exceptional disability 
picture so as to warrant additional consideration on an 
extra-schedular basis.

Eighth Issue
Whether new and material evidence has been submitted 
sufficient to re-open
a claim of entitlement to service connection for a back 
disability.

A review of the files shows that a claim for service 
connection for a back disability was first denied by the RO 
in an October 1974 rating decision, which the veteran never 
appealed.  The denial was essentially based on the RO's 
finding that there was no competent evidence in the record of 
any back abnormality, either during service, or after 
service.  Thereafter, the RO denied petitions to re-open the 
claim in November 1984 and October 1989, after concluding 
that no new and material evidence had been submitted 
sufficient to re-open the previously denied claim.  Neither 
rating decision was appealed by the veteran.

In June 1999, the RO again denied a petition to re-open the 
previously denied claim for service connection for a back 
disability.  The veteran perfected the appeal of this rating 
decision.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 19.192 (1989); currently 
codified at 38 C.F.R. § 3.104(a) (2001).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The veteran has 
one year from notification of a decision of the agency of 
original jurisdiction to file an NOD with the decision, and 
the decision becomes final if an NOD is not filed within that 
time.  See 38 U.S.C.A. § 4005(c) (1988), currently codified 
at 38 U.S.C.A. § 7105 (West 1991); see also 38 C.F.R. 
§ 19.129 (1989), and 38 C.F.R. §§ 3.160(d) and 20.302(a) 
(2001).

Since the veteran never filed an NOD with the October 1989 
confirmed rating decision that denied a petition to re-open a 
previously denied claim for service connection for a back 
disability, that rating decision is now final.  Once a 
decision is final, VA has no jurisdiction to once again 
consider the claim on the merits, unless the veteran submits 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Appeals for the Federal 
Circuit has specifically held that the Board may not consider 
the merits of a previously and finally disallowed claim 
unless new and material evidence is presented.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

As noted earlier in this decision, the recent amendments to 
38 C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim in the present case was received in March 
1996.  Therefore, the amendments are not applicable to the 
veteran's claim.

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The question of whether newly-
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the last disallowance of 
the veteran's claim for service connection for a back 
disability, on any basis, was accomplished in the October 
1989 confirmed rating decision.
 
The evidence that has been made part of the record since the 
October 1989 confirmed rating decision consists of VA 
inpatient and outpatient medical records dated between 1989 
and 1999, reflecting medical treatment mostly for a 
psychiatric disability and the veteran's sleep-related 
difficulties, and for other medical conditions, to include a 
back disability; private medical records dated between 1981 
and 2001, reflecting medical treatment mostly for a 
psychiatric and sleep-related disabilities, and for other 
medical conditions, to include a back disability; and the 
testimonies offered by the veteran and two psychiatrists at 
RO hearings conducted in March 1996 and June 2000, which 
essentially revolved around the veteran's claim for service 
connection for a psychiatric disability, to include PTSD.

Some of the evidence received since the October 1989 
confirmed rating decision consists of duplicates of evidence 
previously considered.  Thus, it is not new and material.  
The rest of the newly-received evidence is new, in the sense 
that it was not of record when the October 1989 confirmed 
rating decision was rendered, but it cannot be considered 
"new and material" because it is either not pertinent to 
the issue of service connection for a back disability or it 
does not bear directly and substantially upon the specific 
matter under consideration, in the sense that, even if 
showing evidence of a back disability, it still does not 
offer a basis to find that the veteran's back disability was 
incurred in service or is in any way service related.

Thus, the Board finds that the evidence associated with the 
record since October 1989, by itself and in connection with 
the evidence previously assembled, is not significant enough 
to warrant its consideration in order to fairly decide the 
merits of the claim.  In view of this finding, the Board 
concludes that none of the evidence that has been associated 
with the record since October 1989 in support of the 
veteran's application to reopen a claim of entitlement to 
service connection for a back disability is new and material.  
The appeal must be denied.


ORDER

1.  Service connection for a psychiatric disability, to 
include PTSD, is denied.

2.  Service connection for sleep apnea is denied.

3.  Service connection for a disability of the joints other 
than the back is denied.

4.  Service connection for a liver disability is denied.

5.  Service connection for a skin disability is denied.

6.  Service connection for a stomach disability is denied.

7.  A total rating based on individual unemployability, 
claimed as due to service-connected disabilities, is denied.

8.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disability is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

